            Case 3:19-cv-01859-CAB-WVG Document 21 Filed 11/14/19 PageID.991 Page 1 of 3



            1      COOLEY LLP
                   Steven M. Strauss (99153) (sms@cooley.com)
            2      Erin C. Trenda (277155) (etrenda@cooley.com)
                   Alexander R. Miller (294474) (amiller@cooley.com)
            3      4401 Eastgate Mall
                   San Diego, CA 92121
            4      Telephone: (858) 550-6000
                   Facsimile: (858) 550-6420
            5
                   Jeffrey Karr (186372) (jkarr@cooley.com)
            6      3175 Hanover Street
                   Palo Alto, CA 94304
            7      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
            8
                   Attorneys for Plaintiff
            9      Javo Beverage Co., Inc.
         10
                                        UNITED STATES DISTRICT COURT
         11
                                      SOUTHERN DISTRICT OF CALIFORNIA
         12
         13
                   JAVO BEVERAGE CO., INC.,               Case No. 19-cv-1859 CAB WVG
         14
                                                              JAVO’S REQUEST FOR ORAL
         15                       Plaintiff,                  ARGUMENT
         16        v.                                         Date: December 19, 2019
                                                              Ctrm.: 4C (4th Floor)
         17        CALIFORNIA EXTRACTION                      Judge: Hon. Cathy Ann Bencivengo
                   VENTURES, INC. AND STEPHEN
         18        COREY,                                     Complaint Filed: September 26, 2019
                                                              Trial Date:      TBD
         19                       Defendants.
                                                              PER CHAMBERS RULES, NO ORAL
         20                                                   ARGUMENT UNLESS REQUESTED
                                                              BY THE COURT
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                          JAVO’S REQUEST FOR
ATTORNEYS AT LAW
   SAN DIEGO
                                                         1.                               ORAL ARGUMENT
                                                                            CASE NO. 19-CV-1859 CAB WVG
            Case 3:19-cv-01859-CAB-WVG Document 21 Filed 11/14/19 PageID.992 Page 2 of 3



            1            PLAINTIFF JAVO BEVERAGE CO., INC.’S REQUEST FOR ORAL
                         ARGUMENT ON MOTION FOR PRELIMINARY INJUNCTION
            2
                         Pursuant to Local Rule 7.1 and the Court’s Chambers Rule II(A), Plaintiff Javo
            3
                   Beverage Co., Inc. (“Javo”) hereby respectfully requests oral argument on its Motion
            4
                   for Preliminary Injunction, filed contemporaneously herewith. Javo estimates two
            5
                   hours will be necessary for argument, with 60 minutes of argument for each side.
            6
                         In addition to allowing the Court and the parties greater opportunity to explore
            7
                   the parallels between past cases and the present dispute Javo respectfully submits that
            8
                   oral argument would be beneficial to the Court for at least three reasons. First, Javo’s
            9
                   investigation into Defendants’ malfeasance is ongoing, and oral argument will allow
         10
                   the Court to receive any new evidence obtained in support of Javo’s Motion for
         11
                   Preliminary Injunction, especially if Javo’s Motion for Expedited Discovery (which
         12
                   Javo intends to file) is granted. Second, oral argument will also allow Javo to apprise
         13
                   the Court of any further developments regarding Defendants’ prosecution of patents
         14
                   containing Javo’s trade secrets and other confidential information, the status of
         15
                   Defendants’ pending patent applications—including an Office Action that was just
         16
                   instituted in U.S. Appl. No. 15/725,599 on November 7, 2019, and any new patent
         17
                   applications (if any) Defendants may subsequently file. Third, oral argument will allow
         18
                   the parties to address any questions the Court may have regarding the history of the
         19
                   parties’ relationship and the events leading up to this lawsuit, which bears on Javo’s
         20
                   likelihood of success on the merits, the irreparable harm Javo will suffer, the balance of
         21
                   the equities between the parties, and the public interest.
         22
                         Accordingly, Javo respectfully requests that the Court grant its request for oral
         23
                   argument.
         24
         25
         26
         27
         28
  COOLEY LLP                                                                              JAVO’S REQUEST FOR
ATTORNEYS AT LAW
   SAN DIEGO
                                                              2.                              ORAL ARGUMENT
                                                                                CASE NO. 19-CV-1859 CAB WVG
            Case 3:19-cv-01859-CAB-WVG Document 21 Filed 11/14/19 PageID.993 Page 3 of 3



            1      Dated:      November 14, 2019    COOLEY LLP
            2
                                                    By: /s/ Steven M. Strauss_____________
            3                                              Steven M. Strauss (99153)
            4                                       Attorneys for Plaintiff Javo Beverage Co.,
                                                    Inc.
            5
            6      212980592


            7
            8
            9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                   JAVO’S REQUEST FOR
ATTORNEYS AT LAW
   SAN DIEGO
                                                    3.                             ORAL ARGUMENT
                                                                     CASE NO. 19-CV-1859 CAB WVG
